Exhibit 10.7

***Text Omitted and Filed Separately with the Securities and Exchange Commission

 

 

 

DISTRIBUTION AGREEMENT

DATED AS OF MARCH 1, 2012

BETWEEN

AMPIO PHARMACEUTICALS, INC.

AND

FBM INDUSTRIA FARMACEUTICA, LTDA.

 

 

 



--------------------------------------------------------------------------------

DISTRIBUTION AGREEMENT (this “Agreement”), dated as of March 1, 2012 (the
“Effective Date”), between Ampio Pharmaceuticals, Inc., a Delaware corporation
(“Ampio”), and FBM Industria Farmaceutica, Ltda., VP 3D, Qd, 8B, Mod. 9112 CEP
75132-095, Anapolis - GO, Brazil (“Distributor”). Each of Ampio and Distributor
are referred to herein as a “Party” or the “Parties.”

Introduction

Ampio has rights to market, distribute and sell the Product. Ampio wishes to
distribute the Product by appointment of distributors to make sales in certain
territories.

Ampio wishes to appoint Distributor as its exclusive distributor to promote,
advertise, market, distribute and sell the Product in Brazil (the “Territory”)
and Distributor wishes to act as distributor on the terms and conditions set
forth in this Agreement.

Capitalized terms shall have the meanings ascribed to such terms in Section 12.2
or as otherwise provided in this Agreement.

For good and valuable consideration, and in reliance upon the covenants,
promises, and representations and warranties contained herein, the Parties,
intending legally to be bound, hereby agree as follows:

ARTICLE I

APPOINTMENT OF DISTRIBUTOR

Section 1.1 Appointment.

(a) Subject to the terms and conditions of this Agreement, Ampio hereby appoints
Distributor to act as its exclusive distributor to promote, advertise, market,
distribute and sell the Product in the Field in the Territory during the Term.
Distributor hereby accepts the appointment and agrees to use commercially
reasonable efforts to promote, advertise, market, distribute and sell the
Product in the Field in the Territory during the Term in accordance with the
terms and conditions of this Agreement.

(b) Subject to Article 8, Ampio hereby retains all rights outside the Territory
and outside the Field with respect to the Product in all respects, including the
right to appoint other distributors.

(c) Ampio shall forward to Distributor all inquiries, requests for information
and purchase orders from Persons in the Field in the Territory relating to the
Product.

(d) At all times during the Term, Distributor shall obtain, hold and Maintain,
at its own cost and expense, all applicable Brazilian Governmental Authority
authorizations to label, package, promote, advertise, market, distribute and
sell the Product in the Territory, including, without limitation, licenses,
registrations and/or authorizations that are required from a distributor of
pharmaceutical products, probiotics, enzymes, cosmetics and contraceptives.



--------------------------------------------------------------------------------

Section 1.2 Exclusivity. The appointment in Section 1.1(a) shall be exclusive to
Distributor in the Field in the Territory during the Term until the Exclusivity
Termination Date (if any). During the Term until the Exclusivity Termination
Date, Ampio shall not (directly or indirectly) appoint as its distributor any
Person to, nor shall itself, promote, advertise, market, distribute or sell the
Product, or any versions thereof, or any competitive Product in the Field in the
Territory, nor shall supply any Third Party for promotion, advertisement,
marketing, distribution or sale of the Product, or any versions thereof, or any
competitive Product, in the Field in the Territory.

Section 1.3 Limitations on Appointment. Distributor shall not, and, if permitted
under applicable Laws, shall cause each of its Sub-Distributors not to,
(i) actively promote, advertise, market, distribute or sell the Product outside
the Field or outside the Territory; or (ii) support by its own actions any Third
Party in doing any of the foregoing (which support includes, for example and
without limitation, providing any written marketing materials, conducting or
financing any clinical trials or otherwise providing any consideration in
support of same). In addition, once Distributor learns of any conduct by a
Sub-Distributor of these prohibited activities, Distributor shall, if permitted
under applicable Laws, use commercially reasonable efforts to end all such
prohibited activities by such Sub-Distributor within a commercially reasonable
time period, which in all events shall be within 6 months of first learning of
any such prohibited activities by such Sub-Distributor, and if unable to end all
such prohibited activities by such efforts: if permitted under applicable Laws,
(a) terminate the appointment of such Sub-Distributor; and (b) stop selling
(directly or indirectly through other Sub-Distributors or otherwise) the Product
to such Sub-Distributor. If Ampio notifies Distributor in writing of any conduct
by a non-Affiliated Sub-Distributor of any such prohibited activities,
Distributor shall thereafter confirm in writing to Ampio that Distributor has
complied with the immediately preceding sentence with respect to such
Sub-Distributor. The Parties agree that if Distributor breaches its obligations
under this Section 1.3, Ampio shall have the right, in Ampio’s sole discretion,
to either (a) provide written notice to convert Distributor’s appointment
pursuant to Section 1.1 from exclusive distributor to non-exclusive distributor
and the date of receipt of such notice shall be treated as an Exclusivity
Termination Date; or (b) terminate this Agreement pursuant to Section 10.2.

Section 1.4 No Compensation. Ampio is not obligated to pay compensation for
Distributor’s performance of its obligations hereunder, and Distributor’s sole
compensation shall arise from its resale of the Product. Ampio shall not provide
Distributor with any other compensation or benefits, and Ampio shall not be
responsible for reimbursement of any out-of-pocket expenses, except as expressly
set forth herein.

Section 1.5 Relationship. In the exercise of their respective rights and the
performance of their respective obligations hereunder, the Parties are and shall
remain independent contractors. Nothing in this Agreement shall be construed:

 

2



--------------------------------------------------------------------------------

(a) to give either Party the right or power to direct or control the daily
activities of the other Party;

(b) to create the relationship between the Parties of principal and agent,
franchiser and franchisee, partners, joint ventures, co-owners or otherwise as
participants in a joint undertaking;

(c) to authorize either Party to bind the other Party to, or assume or create
any contract and obligation of any kind, express or implied, on behalf of the
other Party or to any other Person; or

(d) to waive any right, interest and claim that one of the Parties may have
against any other Person.

ARTICLE II

MARKETING AND PROMOTION

Section 2.1 Steering Committee.

(a) The Parties shall appoint a committee (the “Steering Committee”) comprised
of one member designated by Ampio and one member designated by Distributor. The
initial members of the Steering Committee shall be Bruce Miller, Zertane Product
Manager, for Ampio and Dr. Alexandre Feliciano Ferreira, for Distributor. Each
Party may replace its Steering Committee member at any time upon written notice
to the other Party.

(b) The Steering Committee shall meet at least on a calendar quarterly basis,
which meeting can be a teleconference, and shall be responsible for reviewing
and steering the promotion, advertising and marketing activities relating to the
Product and the performance of the Agreement by the Parties.

(c) Each Party may invite, with the approval of the other Party (which shall not
be unreasonably withheld), additional individuals to attend one or more meetings
of the Steering Committee as ad hoc guests.

Section 2.2 Promotion, Advertising and Marketing.

(a) During the Term, Distributor shall actively promote, advertise, market,
distribute and sell the Product only in the Field and only in the Territory.

(b) Distributor shall commercialize the Product in accordance with the Business
Plans attached as Exhibit A and such additional Business Plans to be developed
by Distributor during the Term of this Agreement. Distributor shall update the
Business Plans at least annually and present them to Ampio for review no later
than October 1 of each year preceding the implementation of such plan. Such
Business Plan shall include, at a minimum: (i) Distributor’s proposed promotion,
advertising and marketing efforts; and (ii) a list of planned promotional
activities, such as training sessions for the education and training of
Customers.

 

3



--------------------------------------------------------------------------------

(c) Distributor shall produce promotion, advertising and marketing materials for
the Product in the Territory. In connection therewith, Distributor shall conduct
such activities, including development, translation, printing and communication
of marketing, sales, medical education or other related materials (e.g., sales
literature, advertising materials and promotional programs) as commercially
necessary for the distribution and sale of the Product in the Territory (along
with all other documents and other materials intended for public distribution
created by or on behalf of Distributor or any Sub-Distributor regarding Ampio or
any Product, collectively, “Distributor Materials”). Ampio shall provide such
support (e.g., regarding technical information relating to the Product or
printed materials such as product labels) as is reasonably necessary to permit
Distributor to fulfill any relevant regulatory requirements with regard to the
Distributor Materials. Distributor shall bear its own costs associated with
Distributor Materials, and shall provide all Distributor Materials that would
entail public communication regarding the Product to Ampio (translated in
English, if applicable) for its prior review and prompt approval insofar as the
material relates to the Product, which approval shall not be unreasonably
withheld, provided that any accurate translation of any such materials
previously approved by Ampio, or any materials provided by Ampio, shall not
require Ampio’s separate approval. Unless Ampio has notified Distributor of any
objections within 10 Business Days after receipt of such Distributor Materials,
Ampio shall be deemed to have approved the Distributor Materials.

Section 2.3 Sub-Distributors. Distributor shall be entitled to appoint one or
more Sub-Distributors to promote, advertise, market, distribute or sell the
Product in the Territory in accordance with the terms and conditions of this
Agreement; provided, however, that Distributor shall not utilize or engage any
Competitor of Ampio as a Sub-Distributor, without the prior written consent of
Ampio. Distributor shall remain jointly and severally liable under this
Agreement for the actions and omissions of each of its Sub-Distributors, and
Distributor shall be solely responsible for any commitments, obligations or
liabilities made by any of its Sub-Distributors. Distributor hereby acknowledges
that the appointment of any such Sub-Distributor does not reduce, impair or
negatively affect its ability to perform each one of its obligations hereunder.

Section 2.4 Customer Information.

(a) Within 20 days of the end of each Calendar Quarter during the Term,
Distributor shall provide Ampio with a quarterly report, which shall include the
following information: (i) the number of new Customers added in the Calendar
Quarter ; (ii) the number of unit sales of each Product ; (iii) the average
price paid by each Customer for each Product ; (iv) any information required by
Law, such as Customer complaint information; and (v) any such other information
that may be reasonably requested by Ampio.

Section 2.5 Rights and Obligations of Distributor. Consistent with applicable
Laws, Distributor shall actively promote the sale and distribution of the
Product in the Territory. Without limiting any other obligation of Distributor
hereunder, in particular, Distributor shall:

(a) appoint and train appropriately qualified staff to carry out its duties
under this Agreement;

(b) undertake debtor collection;

 

4



--------------------------------------------------------------------------------

(c) check product availability and confirm delivery dates to Customers;

(d) take orders from Customers and place such orders with Ampio;

(e) track Customers’ orders and respond to Customers’ inquiries on orders;

(f) undertake key account management;

(g) provide other customer service activities as requested by Ampio and agreed
to by Distributor;

(h) assume no obligation or liability in Ampio’s name;

(i) refrain from acting in such a manner as to be construed an employee or agent
of Ampio;

(j) make no representations or claims with respect to the Product, except in
accordance with Section 3.1;

(k) maintain sufficient inventory to fulfill its obligations under this
Agreement and to Customers;

(l) keep Ampio informed on a reasonably regular basis on sales activity, and
promptly disclose to Ampio all material information relating to the Product
obtained concerning purchasing plans of existing and prospective Customers;

(m) within 30 days of expiration or termination of this Agreement, return to
Ampio, at Ampio’s expense, all samples, catalogs, literature, correspondence,
sales records, market data or information and other similar documents or
materials on hand relating to the Product;

(n) submit marketing materials relating to the Product to the Brazilian
Governmental Authorities, whenever required or necessary by applicable Law, or
as directed by Ampio or any Governmental Authority in the Territory, and provide
reasonable assistance to Ampio in connection with Ampio’s submission of
marketing materials relating to the Product in any country or jurisdiction in
which Ampio is required by Laws to make such submissions;

(o) maintain facilities, including warehousing and distribution facilities, in
the Territory suitable for the conduct of Distributor’s business and in
compliance with all applicable legal requirements; and

(p) obtain, hold and Maintain all Product Registrations.

Distributor may agree to provide other incidental services and perform other
administrative functions in connection with or incidental to its duties
hereunder, consistent with applicable Laws.

 

5



--------------------------------------------------------------------------------

Section 2.6 Competing Product. During the Term, Distributor shall not, and, if
permitted under applicable Laws, shall cause its Sub-Distributors not to,
directly or indirectly engage in the manufacture, sale, offer for sale,
marketing, promotion, distribution, solicitation of order or service of any
competitive product in the Territory other than the Product as provided in this
Agreement. In addition, once Distributor learns of any conduct by a
Sub-Distributor of such activities, Distributor shall, unless such activities
have been approved by Ampio and unless prohibited by applicable Laws, use
commercially reasonable efforts to promptly end all such activities by such
Sub-Distributor within a commercially reasonable time period, which in all
events shall be within 6 months of first learning of any such prohibited
activities by such Sub-Distributor, and if unable to end all such prohibited
activities by such efforts: if permitted under applicable Laws (a) terminate the
appointment of such Sub-Distributor; and (b) stop selling (directly or
indirectly through other Sub-Distributors or otherwise) the Product to such
Sub-Distributor. If Ampio notifies Distributor in writing of any conduct by a
non-Affiliated Sub-Distributor of any such prohibited activities, Distributor
shall thereafter confirm in writing to Ampio that Distributor has complied with
the immediately preceding sentence with respect to such Sub-Distributor. The
Parties agree that if Distributor breaches its obligations under this
Section 2.6, Ampio shall have the right, in Ampio’s sole discretion, to either
(a) provide written notice to convert Distributor’s appointment pursuant to
Section 1.1 from exclusive distributor to non-exclusive distributor the date of
receipt of such notice shall be treated as an Exclusivity Termination Date; or
(b) terminate this Agreement pursuant to Section 10.2.

ARTICLE III

DISTRIBUTION OF PRODUCT

Section 3.1 Distributor Covenants. Distributor hereby covenants and agrees for
the benefit of Ampio that Distributor shall:

(a) conduct any promotion, advertising, marketing, distribution or sale of the
Product in accordance with all applicable Laws and in material conformance with
applicable industry codes, guidelines and standards, including each as amended
and in force from time to time, and shall cultivate good relationships with
Customers and potential customers in the Territory in accordance with sound
commercial principles;

(b) observe and comply with such storage, stock control and operational
practices and procedures with respect to the Product as may be legally required
and as Ampio may specify or approve from time to time;

(c) not make any representation to Customers nor give any warranties other than
those printed on the Product’ packaging or labeling or included within marketing
or sales aid material or other Product information provided or agreed to by
Ampio;

(d) during the Term of this Agreement and for 3 years following expiration or
termination of this Agreement, or such longer period as may be required by
applicable Laws, maintain complete and accurate books of account and records
showing orders placed, sales and services stock with respect to the Product;

(e) not use the services of any Person debarred or suspended under section 306
of the Federal Food, Drug, and Cosmetic Act, as amended, or under the Brazilian
ANVISA regulation, in performing its obligations or exercising its rights under
this Agreement. Distributor shall promptly notify Ampio if any Person whose
services Distributor is using in the performance of its obligations or exercise
of its rights under this Agreement becomes debarred or suspended;

 

6



--------------------------------------------------------------------------------

(f) submit marketing materials relating to the Product, if any, to local
Governmental Authorities in the Territory where such submissions are required or
necessary or as directed by Ampio or any Governmental Authority;

(g) be responsible for all reimbursement activity relating to the Product;

(h) promote, advertise, market, distribute and sell the Product in the Territory
in substantially the same manner as other of Distributor’s businesses; and

(i) execute trade terms, quantity discount, settlement terms, etc. in
substantially the same manner as other of Distributor’s businesses.

Section 3.2 Branding. Distributor shall have the right to choose the trademarks,
logos and/or trade dress (the “Product Branding”) pursuant to which the Product
are marketed and sold in the Territory, provided, however, that Ampio’s
“Zertane” trademark shall be included in the Product Branding in a manner to be
mutually agreed upon by the Steering Committee.

Section 3.3 Insurance. The Parties shall maintain adequate insurance, in such
amounts and with such insurance companies as is customary in accordance with
sound business practices consistent with the nature of the Product. Each Party
shall upon the request of the other Party furnish certificates of such
insurance.

ARTICLE IV

PURCHASE, SALE AND DELIVERY OF PRODUCT

Section 4.1 Supply of Product.

(a) Ampio shall use commercially reasonable efforts to manufacture and supply
the Product with the Product Branding for Distributor during the Term with such
quantities of the Product as Distributor shall order from Ampio on the terms and
conditions set forth in this Agreement.

(b) Ampio shall have the right to satisfy its supply obligations under this
Agreement either in whole or in part through arrangements with Affiliates or
Third Parties engaged by Ampio, provided that Ampio remains solely liable for
the performance of such obligations.

(c) Ampio shall notify Distributor as soon as commercially reasonable, taking
due account of Distributor’s need to be informed, in the event Ampio anticipates
any problems with supplying the quantities of the Product set forth in any
forecast provided pursuant to Section 4.3, and the Parties shall agree on
appropriate measures to address any such problems.

Section 4.2 Forecasts. Upon execution of this Agreement, and for each Calendar
Quarter thereafter, Distributor shall provide to Ampio, fifteen (15) days before
the start of each Calendar Quarter a written forecast of its best estimate Order
forecast for the 12-month period

 

7



--------------------------------------------------------------------------------

beginning with the start of the next Calendar Quarter, such forecast to be
broken down Product-by-Product and month-by-month. Except as provided in
Section 4.5(c), the forecasted amounts for the first 4 quarters of the forecast
shall be deemed a binding and firm purchase order.

Section 4.3 Orders.

(a) All orders from Distributor to Ampio shall be initiated by a written
purchase order specifying the quantities of the Product and requested dates of
shipment (each, an “Order”) and shall be deemed accepted within 5 Calendar Days
after receipt by Ampio, unless Ampio notifies Distributor in writing within
those 5 Calendar Days.

(b) Ampio shall not refuse to accept an Order which falls within the committed
forecasts.

Section 4.4 Order of Precedence. Any inconsistency in any documents relating to
the purchase of the Product shall be resolved by giving precedence in the
following order: (i) the terms and conditions of this Agreement (including the
Exhibits attached hereto); (ii) the provisions and text appearing on the face of
the applicable Order insofar as they refer to the specific Order; and
(iii) other documents, exhibits and attachments which accompany such Order.

Section 4.5 Taxes and Governmental Charges. Prices do not include any taxes or
other governmental charges, including import or export duties, value-added,
sales, use or privileges taxes, property or excise, or similar taxes levied by
any government. Distributor shall pay all such taxes or charges on or before the
due date.

Section 4.6 Shipment, Delivery and Title. Ampio shall deliver the Product EXW
(Incoterms 2000) at a facility designated by Ampio in Europe on the date as
specified in the Order, provided, that such dates specified in the Orders shall
allow for a delivery time of at least thirty (30) days from date of Order. The
product shall be delivered as bulk tablets and with Distributor responsible for
labeling and packaging in final trade dress suitable for distribution to final
users. Title to each of the Product shall pass to Distributor when delivery is
made to the carrier at such point of shipment. Ampio shall be entitled to change
the point of shipment, provided, however, that Ampio shall be responsible for
any additional costs or expenses incurred by Distributor in connection with such
changed point of shipment.

Section 4.7 Rejection of Delivery.

(a) Within 30 days of delivery of the Product to Distributor, Distributor shall
notify Ampio in writing of any physical damage or issue which is apparent from
an external review of the packaged Product, and within 15 days of Distributor’s
receipt of notice from a Customer that any Product has a defect and/or does not
conform to the Specifications for the Product, Distributor shall notify Ampio in
writing of such claims by the Customer. In each case, Distributor shall, if
possible, include with its notice sufficient samples to permit Ampio to evaluate
Distributor’s or the Customer’s claims.

 

8



--------------------------------------------------------------------------------

(b) Within 30 days of receipt of those samples, Ampio will inform Distributor in
writing whether it accepts or rejects Distributor’s or the Customer’s claims. If
the claim is accepted, then Ampio shall use its commercially reasonable efforts
to replace the Product free of charge DDP (Incoterms 2010) destination as
indicated by Distributor in writing or, at Distributor’s discretion, credit
Distributor the amount actually paid by Distributor for such Product including
transport and any taxes or other governmental charges. Distributor shall return
all non-conforming Product (less reasonable samples) in its possession at
Ampio’s expense within 30 days of the date of Ampio’s written confirmation that
it accepts the claim, provided that such shipment can be made in accordance with
applicable Laws, including export Laws.

(c) If Ampio does not accept the claim, the Parties shall submit samples of the
non-conforming Product for testing to an independent expert agreed upon by both
Parties acting reasonably. If the Parties are unable to agree on the identity of
the expert, the Parties shall jointly apply to a mutually agreed Third Party for
the appointment of an expert. The expert’s determination will be final absent of
manifest error. The costs associated with such expert determination shall be
borne by the losing Party.

Section 4.8 Terms of Payment. Ampio shall issue invoices for each shipment upon
delivery in accordance with Section 4.6. Terms of payment shall be net thirty
(30) days from date of the invoice. All payments shall be in United States
Dollars and shall be fully net, without set-off, deduction or counterclaim.

Section 4.9 Payment and Pricing. Distributor shall pay to Ampio for Product
supplied hereunder as follows:

Within thirty (30) days after supply by Ampio to Distributor, its Affiliates or
its Subdistributors of any Product, Distributor shall pay to Ampio an amount
equal to Transfer Price. “Transfer Price” means US$[…***…] per tablet, subject
to annual adjustment on each anniversary of the date of first commercial sale of
the Product in the Territory; provided that from and after the date upon which
Distributor has bought and paid for […***…] pills, the Transfer Price shall be
reduced by US$[…***…] per tablet.

Section 4.10 Withholding Tax. (a) All payments by Distributor hereunder shall be
made without any deduction and free and clear of and without deduction for or on
account of any withholding tax or similar tax deduction (the “Withholding
Taxes”) , except to the extent that Distributor is required by law to make
payment subject to such Withholding Taxes. If any amounts in respect of
Withholding Tax must be deducted, or any other deductions for or on account of
Withholding Tax must be made, from any amounts payable or paid by Distributor
hereunder, Distributor shall pay such additional amounts as may be necessary to
ensure that Ampio receives a net amount equal to the full amount which it would
have received had payment not been made subject to deduction of such Withholding
Tax.

(b) Without affecting item (a) above, if Ampio is required to make any payment
on account of Withholding Tax on or in relation to any amount received or
receivable hereunder or any liability in respect of such payment is asserted,
imposed, levied or assessed against Ampio, Distributor shall, on demand by
Ampio, indemnify and hold harmless Ampio against that payment or liability.

 

9



--------------------------------------------------------------------------------

(c) Distributor shall maintain official receipts related to any Withholding
Taxes and forward copies of such receipts to Ampio, as instructed by Ampio.

Section 4.11 Marketing Expenditures. For three years following the first
commercial sale of the Product in the Territory, Distributor shall invest and
spend at least $1,000,000 in Marketing Expenses on the Product in the Territory.
Distributor shall draft a “Sales and Marketing Expenditure Plan” to be submitted
to Ampio for its review and comment not later than three (3) months prior to the
planned commercial launch of the Product in the Territory. Thereafter,
Distributor shall prepare annual updates to the Sales and Marketing Expenditure
Plan for each calendar year before September 15 of the prior year. Each draft of
the Sales and Marketing Expenditure Plans shall be reviewed by the Steering
Committee, and Distributor shall in good faith take into account any comments
from the Steering Committee in connection with the finalization of each Sales
and Marketing Expenditure Plan. Following the receipt of comments, if any, from
the Steering Committee, Distributor shall finalize the Sales and Marketing
Expenditure Plan with the terms and expenditures, including (i) a budget for
aggregate annual sales and marketing expenditures (the “Budget”) and (ii) the
targeted number of sales calls to physicians, determined appropriate by
Distributor in its sole discretion (“Target Sales Calls”). Distributor shall
submit each such final Sales and Marketing Expenditure Plan to the Steering
Committee for its official records retention (which, in the case of annual
updates, shall be submitted not later than November 15 of the prior year);
provided, however that Distributor may amend and revise any such final Sales and
Marketing Expenditure Plan to reflect any material change in condition not
reasonably within the control of Distributor (including, but not limited to,
Product safety issues, recalls, changes in regulatory requirements, interruption
of supply and backorders). Upon written request from Ampio, Distributor shall
affirm to Ampio its compliance with the foregoing minimum marketing expenditures
and sales calls. If, however, Distributor fails to spend the minimum Budget
amount or conduct such minimum Target Sales Calls, and Distributor further fails
to cure such deficiencies within the first six (6) months of the following
period, Ampio may elect to convert the appointment in Section 1.1. of this
Agreement to non-exclusive in the Territory by providing written notice to
Distributor.

Section 4.12 Late Charges. If Distributor fails to pay the price or any other
payment due to Ampio promptly and when due, Ampio may recover, in addition to
the price or payment, interest thereon at a rate of one percent (1%) per month.

Section 4.13 Trade Price. Distributor shall set the trade prices in consultation
with the Steering Committee.

ARTICLE V

COMPLIANCE WITH LAWS; REGULATORY MATTERS; RECYCLING

Section 5.1 Export and Trade Regulations. Both Parties shall endeavor to at all
times carry out the transactions contemplated by this Agreement in conformity
with all applicable Laws (including the United States Export Administration
Acts), and shall obtain all necessary

 

10



--------------------------------------------------------------------------------

permits and licenses required in connection with the purchase, installation,
sale, shipment, service or use of the Product. Shipments by Ampio are or may be
subject to restrictions and limitations imposed by United States export controls
and other trade sanctions. Each Party shall at all times use commercially
reasonable efforts to keep the other Party informed of, and both Parties shall
at all times use commercially reasonable efforts to comply with, such sanctions,
controls and regulations, as well as the United States Foreign Corrupt Practices
Act, in its respective use and disposition of the Product. If Ampio learns, or
has reasonable cause to believe, or if any branch or agency of the government of
the United States claims that a violation of any applicable export regulation or
other trade sanction, export control or trade regulation by Distributor has
occurred or is likely to occur because of any shipment by Ampio to Distributor,
Ampio shall promptly notify Distributor and may, in addition to any other remedy
it may have, suspend all shipments to Distributor until Ampio is satisfied that
such violation did not occur or has ceased to occur, or such claim is withdrawn
or otherwise resolved in favor of Ampio.

Section 5.2 Customer Complaints and Product Safety. The Parties will cooperate
in and each Party is responsible for full compliance with its requirements
regarding Vigilance, Product complaint, Field Safety Notices, Product
Recall requirements. Distributor shall promptly notify Ampio of any customer
complaints of which it may become aware in relation to the Product or any
component thereof. Distributor will provide such Product to Ampio for
evaluation. Ampio will perform evaluations of such customer complaints and
supply the results of such evaluations to Distributor, including, but not
limited to, corrective action(s) and investigations. Distributor will respond
directly to the Customer regarding the results of these evaluations. Ampio will
be responsible for creating and implementing any corrective or preventive action
that concerns the Product, and shall bear all cost relating to such corrective
or preventive action, including all reasonable direct cost and expenses incurred
by Distributor.

Section 5.3 Pharmacovigilance. Under overall Ampio oversight, Distributor shall
at its own cost and expense, carry out pharmacovigilance procedures by means of
collecting, monitoring, researching, assessing and evaluating information from
healthcare providers and patients on the adverse effects of the Product with a
view to identifying new information about hazards associated with Product and
preventing harm resulting from Product.

Section 5.4 Recalls. In the event any component of the Product is subject to a
recall or withdrawal or other field correction of Product in the Territory, the
Parties will cooperate, under overall Ampio oversight, to manage the process in
a commercially reasonable manner. In the event of a recall or potential recall
or withdrawal or other field correction of any component of the Product, Ampio
will notify and consult with Distributor with regard to the measures to be taken
consistent with good business practices. Ampio shall be responsible for
implementing any recall that concerns the Product, and shall bear all cost
relating to such recall, including all reasonable direct cost and expenses
incurred by Distributor, and Ampio will provide all replacement Product to
Distributor or to Customers free of charge DDP (Incoterms 2010) destination as
indicated by Distributor in writing.

 

11



--------------------------------------------------------------------------------

Section 5.4 Regulatory Interface. Distributor shall be responsible for obtaining
Registration of the Product in the Territory and shall exercise commercially
reasonable efforts to obtain and Maintain any Product Registrations in the
Territory during the Term. As between the Parties hereto, it is agreed that the
Product Registrations shall be held in the name of Distributor, who shall be the
beneficial owner of all Product Registrations and Ampio may not use the Product
Registrations, or any of them, on or in respect of any product other than the
Product or use any authorization other than one or more of the Product
Registrations on or in respect of the Product, except as may be approved in
writing by Distributor. Ampio agrees to use its commercially reasonable efforts
to assist Distributor, at Distributor’s costs, in obtaining and Maintaining the
Product Registrations. All costs to obtain or Maintain the Product Registrations
shall be borne by Distributor. If any Governmental Authority gives notice to
Distributor that its Product Registration may be invalid or may be revoked,
limited, or conditioned, Distributor shall promptly inform Ampio, but in any
case not more than 5 Business Days following Distributor’s receipt of such
notice. In support of Distributor’s Registration of the Product, Ampio will
(a) shall supply to Distributor efficacy, quality and safety data as specified
by the International Conference on Harmonisation of Technical Requirements for
Registration of Pharmaceuticals for Human Use (ICH), (b) perform or cause to be
performed and will supply to Distributor data from Zone 4 stability testing of
the Product, and (c) will provide suitable evidence that the site at which the
Product is manufactured complies with the Agency requirements (ANVISA),
including, if required, inspection by the Brazilian Regulatory Authorities at
manufacturing site.

Section 5.5 Failure to Maintain. At any time during the Term, if Distributor
fails to Maintain an existing Product Registration or any of the Product
Registrations becomes invalid or not in full force and effect with the
appropriate authorities in the Territory, then Ampio may either assume, to the
extent permitted by applicable law, Distributor’s responsibilities under this
Article V at Distributor’s costs or terminate this Agreement with regard to such
Product with immediate effect.

Section 5.6 Regulatory Requirements. Distributor shall at all times label,
package, promote, advertise, market distribute and sell the Product in
accordance with all applicable Laws. Distributor shall also follow all relevant
current written regulatory, quality assurance instructions and guidelines agreed
by the Parties.

Section 5.7 Labeling. Subject to Section 3.2 hereof, all labeling and package
inserts used in any way in connection with the Product shall comply with the
Product labeling supplied or approved in writing by Ampio and with all
applicable Laws. Distributor shall comply with any local legal requirements
affecting the labeling and package inserts of the Product.

Section 5.8 Local Laws. Distributor shall keep Ampio informed of any Laws
(including new published Laws or regulations as well as bills) of the Territory
which might be applicable to, or affect the use or sale of, the Product in the
Territory. Distributor shall inform Ampio of any instructions or requests
inconsistent with these Laws, provided, however, that Ampio remains
independently obligated to be aware of regulatory requirements in all
jurisdictions where it has obtained and Maintains a Product Registration.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

INTELLECTUAL PROPERTY RIGHTS

Section 6.1 Grant of License; Ownership of Intellectual Property Rights. Ampio
hereby grants Distributor a non-exclusive, royalty-free, limited license during
the Term and under the Intellectual Property Rights of Ampio relating to the
Product solely to purchase Product from Ampio and to promote, advertise, market,
distribute and sell Product to Customers in the Territory in accordance with the
terms and conditions of this Agreement. Distributor hereby grants Ampio a
non-exclusive, royalty-free, limited license during the Term and under the
Intellectual Property Rights of Distributor to use the Product Branding solely
for the purposes of this Agreement and for no other purpose whatsoever.

Section 6.2 Use of Intellectual Property Rights. Distributor shall not alter,
deface, remove, cover, mutilate, or add to, in any manner whatsoever, any patent
notice, copyright notice, trademark, trade name, serial number, model number or
legend that Ampio may attach or affix to the Product. Distributor also agrees
that during the Term, it will not otherwise register or use any of Ampio’s
Intellectual Property Rights or any word, symbol or design confusingly similar
thereto, unless agreed by Ampio.

Section 6.3 Assistance. Distributor shall, at the expense of Ampio, take such
steps as Ampio may reasonably require to assist Ampio in maintaining the
validity and enforceability of the Intellectual Property Rights of Ampio, and
Distributor will not do, or allow or authorize any Person to do, any act which
could invalidate or be inconsistent with the Intellectual Property Rights of
Ampio and shall not omit, or allow or authorize any Person to omit, to do any
act which, by its omission, could invalidate or be inconsistent with the
Intellectual Property Rights.

Section 6.4 Notice of Claims of Infringement. Distributor shall promptly notify
Ampio of (a) any claims or objections that its use of the Intellectual Property
Rights in connection with the promotion, advertising, marketing, distribution or
sale of the Product may or will infringe the copyrights, patents, trademarks or
other proprietary rights of another Person, and (b) any and all infringements,
imitations, illegal use, or misuse, by any Person, of the Intellectual Property
Rights of Ampio which come to its attention; provided, however, that Distributor
will not take any legal action relating to the protection of any Intellectual
Property Rights of Ampio without the prior written approval of Ampio; and
provided further, that Distributor shall render Ampio, at Ampio’s expense, all
reasonable assistance in connection with any matter pertaining to the protection
of the Intellectual Property Rights, whether in courts, administrative agencies,
or otherwise.

Section 6.5 Notice of Infringement. Distributor shall promptly notify Ampio of
any infringement, violation, claim or objection in the Territory of or relating
to the Intellectual Property Rights or Confidential Information (including
trademarks, patents, know-how, etc.) of Ampio which come to Distributor’s
attention, and shall, at the expense of Ampio, cooperate in taking such action
as Ampio may reasonably deem necessary in connection with any such infringement,
violation, claim or objection.

 

13



--------------------------------------------------------------------------------

Section 6.6 Reservation of Rights. Except as otherwise expressly set forth
herein, either Party reserves all right, title and interest in the Intellectual
Property Rights of it or any of its Affiliates, and the other Party shall not
acquire, or be deemed to have acquired, any right, title or interest whatsoever
as a result of this Agreement in the Intellectual Property Rights of either
Party or any of its Affiliates. Subject to Section 11.3, upon expiration or
termination of this Agreement for any reason, the Parties agree to immediately
discontinue any further use of the Intellectual Property Rights of the other
Party granted under this Agreement.

ARTICLE VII

CONFIDENTIALITY

Section 7.1 Non-Disclosure Obligations. During the Term, a Party may, at its
sole discretion, disclose certain Confidential Information to the other Party.
This information will be used solely to permit the receiving Party to exercise
its rights and perform its obligations under this Agreement. The receiving Party
shall not disclose any Confidential Information to a Third Party and shall
refrain from using or exploiting any and all Confidential Information for any
purpose or activities other than those specifically authorized in this
Agreement. The receiving Party shall keep such Confidential Information secret
during the Term of this Agreement and for 10 years after the expiration or
termination hereof. For clarity, the terms of this Agreement shall be deemed the
confidential information of Ampio.

Section 7.2 Ownership of Material. Except as otherwise expressly provided for
herein, all files, lists, records, documents, drawings and specifications which
incorporate or refer to all or a portion of the Confidential Information shall
remain the sole property of the disclosing Party. Such materials shall be
promptly returned upon the earlier of (a) the disclosing Party’s reasonable
request, or (b) expiration or termination of this Agreement.

Section 7.3 Exceptions. The provisions of this Article VII shall not apply, or
shall cease to apply, to data and information supplied by a Party if such data
or information (a) was already known to the receiving Party, (b) becomes part of
the public domain without a breach of confidence by the receiving Party or any
other Person, (c) was received by the receiving Party from a Third Party without
restrictions on such Third Party’s use in favor of the disclosing Party, or
(d) was required to be disclosed pursuant to any statutory or regulatory
provision or court order (in which case only such portion of Confidential
Information shall be disclosed as is required, and the provisions of this
Article VII shall not apply for disclosure in accordance with the respective
statutory or regulatory provision or court order only), provided that the
receiving Party shall have the burden of establishing any of the foregoing
exceptions.

ARTICLE VIII

REPRESENTATIONS, WARRANTIES AND LIABILITIES

Section 8.1 By Ampio. Ampio represents and warrants to Distributor that
(i) Ampio has the full right and authority to enter into this Agreement and
grant the rights granted herein; (ii) Ampio has not previously granted and will
not grant any right in conflict with any of the rights granted herein; and
(iii) to Ampio’s knowledge on the Effective Date, there is no existing or
threatened action, suit or claim pending against it with respect to its right to
enter into and perform any of its obligations under this Agreement.

 

14



--------------------------------------------------------------------------------

Section 8.2 By Distributor. Distributor represents and warrants to Ampio that
(i) Distributor has the full right and authority to enter into this Agreement
and grant the rights granted herein; (ii) Distributor has not previously granted
and will not grant any right in conflict with any of the rights granted herein;
and (iii) to Distributor’s knowledge on the Effective Date, there is no existing
or threatened action, suit or claim pending against it with respect to its right
to enter into and perform its obligations under this Agreement.

Section 8.3 Product Warranty and Remedies.

(a) Subject to Section 8.3(b), Ampio hereby warrants that the Product shall be
free from material defects in material and workmanship under normal use and
maintenance as provided in the applicable instructions and fulfills the
Specifications, for a period of 12 months from the date of shipment of the
Product.

(b) Distributor shall maintain inventory of Product on a first in, first out
(FIFO) basis. For Product with expiration date, Distributor shall distribute
such Product by lowest expiration date first.

(c) Subject to Section 4.9, the obligation of Ampio under the warranties set
forth in this Section 8.3 is limited to replacement or credit of Product that
prove defective. The foregoing notwithstanding, Ampio shall not be responsible
for damage to any Product resulting from misuse, negligence or accident by any
Person other than Ampio.

Section 8.4 No Implied Warranties. THE EXPRESS REPRESENTATIONS AND WARRANTIES
GIVEN IN THIS AGREEMENT ARE THE ONLY REPRESENTATIONS OR WARRANTIES GIVEN BY
AMPIO WITH RESPECT TO THE PRODUCT AND ARE GIVEN IN LIEU OF ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THOSE OF
NONINFRINGEMENT, TITLE, MERCHANTABILITY, COURSE OF DEALING, USAGE OF TRADE, AND
FITNESS FOR A PARTICULAR PURPOSE. DISTRIBUTOR’S EXCLUSIVE REMEDIES AND AMPIO’S
SOLE LIABILITY FOR ANY NONCONFORMITY OR DEFECT IN ANY PRODUCT SHALL BE THOSE
EXPRESSED IN THIS AGREEMENT.

Section 8.5 Limitation of Liability. An essential purpose of the limited
exclusive liabilities and remedies in this Agreement is allocation of risk
between Ampio and Distributor, which allocation of risks is reflected in the
purchase price for the Product. EXCEPT FOR AMPIO’S INDEMNIFICATION OBLIGATIONS
SET FORTH IN SECTION 9 AND/OR AMPIO’S LIABILITY ARISING OUT OF TERMINATION OF
THIS AGREEMENT BY DISTRIBUTOR PURSUANT TO SECTION 10.2, OR AS A RESULT OF A
BREACH OF SECTION 7, UNDER NO CIRCUMSTANCES SHALL AMPIO’S LIABILITY ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT OR AMPIO’S PERFORMANCE OR ASSERTED
FAILURE TO PERFORM HEREUNDER, IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, EXCEED THE PURCHASE PRICE OF THE PRODUCT OR PART THEREOF TO WHICH
SUCH LIABILITY RELATES. EXCEPT

 

15



--------------------------------------------------------------------------------

FOR LIABILITY ARISING AS A RESULT OF A PARTY’S INDEMNIFICATION OBLIGATIONS SET
FORTH IN SECTION 9 OR AS A RESULT OF A BREACH OF SECTIONS 6.1 AND/OR 7, IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR SPECIAL, INCIDENTAL, PUNITIVE,
CONSEQUENTIAL, TORT OR ANALOGOUS DAMAGES, INCLUDING DAMAGES RESULTING FROM LOSS
OF USE, PROFITS, REVENUES, BUSINESS OR GOODWILL, WHETHER OR NOT SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY THEREOF.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Indemnity.

(a) Ampio Indemnity. Ampio will indemnify, defend, and hold harmless
Distributor, and each of its officers, directors, agents, employees,
representatives, successors, and authorized assigns (collectively, “Distributor
Indemnitees”), from and against any and all liabilities, losses, damages, and
expenses , including without limitation reasonable attorney’s fees and expenses
(the “Losses”) relating to any demand, claim, suit or proceeding brought by a
Third Party to the extent arising from or occurring as a result of: (i) Ampio’s
material breach of this Agreement, (ii) any negligent or willful act or omission
by or on behalf of Ampio, (iii) violation of any applicable Law by Ampio,
(iv) the actual or alleged infringement of a claim of a patent or the actual or
alleged infringement or misappropriation of a Third Party Intellectual Property
Right by the Product, (v) physical injury (including death) and/or property
damage actually or allegedly caused by the Product, or (vi) any other
representation, act or omission by or on behalf of Ampio, including Ampio’s
performance of or failure to perform any term or condition of this Agreement.
Ampio shall not be liable for any Losses resulting from the negligent or willful
misconduct of any Distributor Indemnitee.

(b) Distributor Indemnity. Ampio shall not be liable for any Losses to the
extent incurred by Distributor or any other person or entity, and Distributor
shall indemnify, defend, and hold harmless Ampio and its Affiliates and their
officers, directors, agents, employees, representatives, successors, and
authorized assigns (collectively, “Ampio Indemnitees”) from and against any and
all Losses relating to any demand, claim, suit or proceeding brought by a Third
Party to the extent arising from or occurring as a result of (i) Distributor’s
material breach of this Agreement, (ii) any negligent or willful act or omission
by or on behalf of Distributor; (iii) violation of any applicable Law by
Distributor, (iv) the labeling, packaging, use, offer for sale, sale or
distribution of any Product, (v) any modification made to the Product without
Ampio’s prior written consent including physical injury (including death) and/or
property damage actually or allegedly caused by it, (vi) any termination or
expiration of any Sub-Distributor (to the extent not attributable to any direct
relationship, including any relationship preceding this Agreement, entered into
between Ampio and such Sub-Distributor independently from this Agreement), or
(vii) any other representation, act or omission by or on behalf of Distributor,
including Distributor’s performance of or failure to perform any term or
condition of this Agreement. Distributor shall not be liable for any Losses
resulting from the negligent or willful misconduct of any Ampio Indemnitee.

 

16



--------------------------------------------------------------------------------

Section 9.2 Indemnification Procedure.

(a) A Party that intends to claim indemnification under this Section 9 shall
promptly notify the indemnifying Party of any such claims in respect of which
such Party intends to claim such indemnification, and if applicable such
indemnifying Party shall assume the defense thereof with counsel mutually
satisfactory to the Parties; provided that such Party shall have the right to
retain its own counsel and, in case compensation for fees and expenses are not
otherwise awarded, compensation for such reasonable costs shall be paid by such
indemnifying Party provided such indemnifying Party is responsible for the
defense thereof, if representation of such Party by the counsel retained by such
indemnifying Party would be inappropriate due to actual or potential conflicting
interests between such Party and any other Party represented by such counsel.
The indemnification provided for by this Section 9 shall not apply to amounts
paid in settlement of any such claim if such settlement is effected without the
consent of the indemnifying Party, which consent shall not be unreasonably
withheld. The failure to deliver notice to the indemnifying Party within a
reasonable time after the commencement of any such action, if materially
prejudicial to its ability to defend such action, shall relieve the indemnifying
Party of any liability to the other Party under this Section 9.3 to the extent
so prejudiced, but the omission so to deliver notice to such indemnifying Party
shall not otherwise relieve it of any liability that it may have to such other
Party. The indemnified Party shall cooperate fully with the other Party in the
investigation of any such claim covered by this indemnification.

(b) If Distributor receives a demand, claim, suit or proceeding subject to Ampio
indemnification under Section 9.1(a)(iv), Distributor shall notify Ampio
promptly in writing and give Ampio information, assistance and exclusive
authority to evaluate, defend and settle such claim. Ampio shall then at its own
expense and option, (i) settle the claim (which settlement shall include for
Distributor the right to sell and use the Product pursuant to this Agreement);
(ii) procure for Distributor the right to sell and use the Product pursuant to
this Agreement; (iii) replace or modify the Product to avoid infringement;
(iv) defend against such claim; or (v) remove the Product and indemnify and hold
harmless Distributor. Should any court of competent jurisdiction hold in a final
decision that the sale, manufacture, or use of such Product constitutes
infringement, Ampio shall pay any costs and damages finally awarded against
Distributor on the account of such infringement, and if the use of such Product
is enjoined, Ampio shall take one more of the actions under clauses (ii),
(iii) or (v) above. Ampio reserves the right, at its sole option, to notify
Distributor in writing that as a result of a claim, suit or proceeding or threat
of same in the Territory, Distributor may not market or sell the Product in such
Territory, effective as of such written notice, subject to full indemnification
of Distributor. The foregoing states the entire and complete liability of Ampio
for any patent infringement or claimed infringement by reason of the sale,
manufacture or use of the Product or any part thereof. This Section 9.3(b) shall
also apply in the event Ampio receives a claim, suit or proceeding relating to
an actual or alleged infringement of a claim of a patent or an actual or alleged
infringement or misappropriation of a Third Party Intellectual Property Right by
the Product.

 

17



--------------------------------------------------------------------------------

ARTICLE X

TERM AND TERMINATION

Section 10.1 Term and Renewal The term of this Agreement shall be for a period
of twenty (20) years from the date of the first commercial delivery of Product,
unless earlier terminated under the provisions of this Agreement (the “Term”).

Section 10.2 Termination for Cause. This Agreement may be terminated by Ampio or
Distributor in the event of any of the following:

(a) immediately upon written notice to the other, if the other Party becomes
insolvent or seeks protection under any bankruptcy, receivership, “recuperação
judicial/extrajudicial”, trust deed, creditors arrangement, composition or
comparable proceeding, or if any such proceeding is instituted against the other
Party which proceeding remains undismissed for a period of 30 days; or

(b) in the event that the other Party fails to perform or otherwise materially
breaches any of its obligations hereunder, and does not cure such failure or
breach within 60 days of receipt of written notice from the non-breaching Party
of such failure or breach. In no event, however, shall such notice of intention
to terminate be deemed to waive any rights to damages or any other remedy which
the Party giving notice of breach may have as a consequence of such failure or
breach.

For clarity, the date of any notice of termination for cause under this
Section 10.2 shall also be an Exclusivity Termination Date notwithstanding any
wind-down period provided herein.

Notwithstanding the foregoing, Ampio shall have the right, in its sole
discretion to in lieu of terminating the Agreement in full pursuant to
Section 10.2, convert Distributor’s appointment pursuant to Section 1.1 from
exclusive to non-exclusive.

If Ampio terminates this Agreement pursuant to this Section 10.2 due to
Distributor’s breach of Section 2.6 hereof, Ampio shall have, the right to
collect damages equal to the quantity of Product as set forth in the most recent
Forecast multiplied by the Transfer Price; further claims are excluded.

Section 10.3 Termination without Cause. This Agreement may be terminated by
Ampio without cause upon one hundred twenty (120) days written notice. In the
event Ampio terminates this Agreement under this Section 10.3, it shall be
obligated to pay the following compensation to Distributor: (a) if Termination
without Cause occurs prior to the time the Product is selling in the Territory,
Ampio shall pay Distributor an amount equal to five (5) times Distributor’s
out-of-pocket expenditures for commercialization of the Product through date of
Termination; and (b) if Termination without Cause occurs after the Product is
selling in the Territory, Ampio shall pay Distributor an amount equal to three
(3) years’ projected net income to Distributor (the “Projected Income Amount”).
The Projected Income Amount shall be determining utilizing the Distributor’s
most recent annual forecast submitted under Section 4.2 hereof, subtracting the
Distributor’s costs for the most recent calendar year that are directly related
to its distribution of the Product, and multiplying the result by three.

 

18



--------------------------------------------------------------------------------

ARTICLE XI

RIGHTS AND OBLIGATIONS UPON TERMINATION

Section 11.1 Cessation of Rights. Upon expiration, non-renewal or termination
(collectively, “Termination”) of this Agreement for any reason whatsoever, no
Party and none of its directors, officers, stockholders, Sub-Distributor or
Affiliates shall have any further obligation to the other Party under this
Agreement, except with respect to Sections 2.5(m), 3.1(d), 4.4., 4.6, 4.7, 4.10,
6.2, 6.6, 8.4, 8.5, 10.2, 10.4, 10.5 and 10.5, Articles 7, 9, 11 and 12 and the
definitions in Exhibit I (which shall survive Termination of this Agreement),
except that nothing in this Section 10.5 shall prejudice any rights, claims, or
causes of action that may have accrued hereunder or with respect hereto prior to
the date of such Termination, including for breach of this Agreement (whether
based upon the Termination or otherwise).

Section 11.2 No Penalties; Survival. Without prejudice to any rights or right of
action which may have accrued during the Term, and subject to Sections 10.2,
10.4 and 10.5, neither Party shall be entitled to any compensation or other
penalty arising out of Termination, provided this Agreement has expired or been
terminated in accordance with its terms.

Section 11.3 Return of Product and Information. Upon Termination of this
Agreement, Distributor shall promptly and at the cost of Ampio return to Ampio
or a Third Party designated by Ampio, all Product samples, Confidential
Information and all other information supplied by Ampio; provided that in the
event that this Agreement terminates as a result of a material uncured breach by
Distributor, Ampio shall not be responsible for such return costs; and provided
further, that Distributor may maintain a copy of Ampio’s Confidential
Information for as long as reasonably necessary to comply with applicable Laws.
Upon Termination of this Agreement, Ampio may, at its option, elect to purchase
any remaining Product from Distributor at cost or allow Distributor to sell its
remaining supply of Product in the Territory within reasonable time.

Section 11.4 Obligations of Distributor upon Termination. Upon Termination of
this Agreement and subject to Section 11.3, Distributor shall immediately cease
any and all use of the Product Registrations and shall reasonably cooperate in
the execution of any documents and the taking of any actions reasonable
requested by Ampio to enable Ampio or its designees to obtain its own Product
Registrations upon the cancellation of Product Registrations held by Distributor
without interruption or disruption to the distribution, marketing or sales of
the Product in the Territory. In addition to the foregoing, upon any expiration
or termination of this Agreement, Distributor shall provide to Ampio or its
designees written authorization for Ampio or its designees to market and sell
the Product in the Territory under the Product Registration held by Distributor,
until such time as Ampio or its designees obtains all required Regulatory
Approvals for the same, at which time Distributor shall cause its Product
Registrations to be cancelled.

 

19



--------------------------------------------------------------------------------

ARTICLE XII

GENERAL PROVISIONS

Section 12.1 Notices All notices, requests, claims, demands, waivers and other
communications under this Agreement shall be in writing and shall be by
facsimile, courier services or personal delivery to the following addresses, or
to such other addresses as shall be designated from time to time by a Party in
accordance with this Section 12.1:

if to Distributor:

FBM Industria Farmaceutica, Ltda.

VP 1-B Qd, 8B Mod. 9/21

75133-600 DAIA, Anapolis – GO, Brazil

Attention: Moises Alves de Oliveira Neto.

Attention: Marcelo Reis Perillo

Facsimile:                     

with a copy (which shall not constitute notice) to:

FBM Industria Farmaceutica, Ltda.

VP 1-B Qd, 8B Mod. 9/21

75133-600 DAIA, Anapolis – GO, Brazil

Attention: Dr. Alexandre Feliciano Ferreira

Facsimile:                     

if to Ampio:

Ampio Pharmaceuticals, Inc.

5445 DTC Parkway, Suite 925

Greenwood Village, CO 80111 USA

Attention: Chief Executive Officer

Facsimile: +1 720-437-6501

with a copy (which shall not constitute notice) to:

Goodwin Procter LLP

Exchange Place

Boston, MA 02109

Attention: Larry Wittenberg

Facsimile: 617-523-1231

All notices and communications under this Agreement shall be deemed to have been
duly given (x) when delivered by hand, if personally delivered, (y) 1 Business
Day after when delivered to a courier, if delivered by commercial one-day
overnight courier service or (z) when sent, if sent by facsimile, with an
acknowledgment of sending being produced by the sending facsimile machine.

 

20



--------------------------------------------------------------------------------

Section 12.2 Definitions. For the purposes of this Agreement, the following
terms have the following meanings:

“Active Ingredient” means the chemical compound known as (i) tramadol (base)
(ii) any salt of tramadol; (iii) any metabolites, isomers, enantiomers,
polymorphs or pro-drugs of tramadol or of any salt of tramadol and (iv) any
compounds obtained by forming or breaking a non-covalent bond with or of any of
(i), (ii) or (iii) if such compounds retain the activity of tramadol.

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under direct or indirect common control with such first Person.
For purposes of this definition, a Person shall be deemed to control another
Person if it owns or controls 50% or more of the voting equity of the other
Person (or other comparable ownership if the Person is not a corporation), or
otherwise possesses the power to direct the management or policies of the other
Person, whether through ownership of voting securities or by contract or
otherwise; provided that solely for purposes of this Agreement, no Party shall
be deemed to be an “Affiliate” of any other Party (or any of its Affiliates).

“Business Day” means any day other than a Saturday or Sunday or a day on which
banking institutions at the domicile of Ampio or Distributor are permitted or
required by Law, executive order or decree of a Governmental Authority to remain
closed.

“Business Plan” means a description of the plan for marketing the Product in the
Territory during the Term, including at least: (1) the projected minimum sales
quantities per quarter during the Term; (2) the distribution route (direct or
indirect), (3) the projected reimbursement for the Product, (4) and any other
information reasonably necessary for the Parties to assess the commercialization
of the Product in the Territory.

“Competitor” means any Third Party which, by itself or through any of its
Affiliates, is engaged or otherwise participating in any business or other
activity involving the manufacture for commercial sale or distribution of
Product that compete with Product.

“Confidential Information” means all data and information of a confidential or
proprietary nature, including know-how and trade secrets relating to the
business, the affairs and the Product of a Party. Confidential Information may
be communicated orally, in writing or in any other recorded or tangible form.
Data and information shall be considered to be Confidential Information, (a) if
a Party has advised the receiving Party of such confidential nature, or (b) if,
due to such character or nature, a reasonable person in a like position and
under like circumstances as the receiving Party would treat such as secret and
confidential.

“Customer” means a Person who (a) is resident in the Territory; and (b) has
entered into an agreement (oral or written, including purchase orders) for the
purchase of Product with Distributor.

 

21



--------------------------------------------------------------------------------

“Field” means persistent or recurrent ejaculation sooner than desired either
before or shortly after penetration, typically reflecting an IELT (intravaginal
ejaculatory latency time) of two minutes or less, over which the sufferer has
minimal or no control, or such substantially similar description as may be
adopted by the Governmental Authority in the Territory.

“Force Majeure” has the meaning as set forth in Section 12.8.

“Governmental Authority” means any nation, state, province, county, city or
political subdivision and any official, agency, arbitrator, authority, court,
department, commission, board, bureau, instrumentality or other governmental
entity of any thereof, whether domestic or foreign.

“Intellectual Property Rights” means, collectively, all rights in, to and under
patents, trade secret rights, copyrights, mask works, trademarks, service marks,
trade dress and similar rights of any type under the laws of any Governmental
Authority, including, without limitation, all applications and registrations
relating to the foregoing, which either Party may at any time own, control,
license, adopt, use or register with respect to the Product.

“Laws” means any law, statute, rule, regulation, guideline, ordinance or other
pronouncement of any Governmental Authority having the effect of law or
guidances of any Governmental Authority in the United States and in the
Territory, or any province, county, city or other political sub-division
thereof.

“Maintain” means that: (a) Distributor shall exercise commercially reasonable
efforts to maintain the Product Registrations as valid and in force with the
appropriate Governmental Authorities, (b) Distributor shall use commercially
reasonable efforts to the extent possible to minimize the number and extent of
any changes to the Product Registrations, and (c) Distributor shall notify Ampio
of any change to any of the Product Registrations during the Term and any such
change requested or required by appropriate Governmental Authorities in the
Territory.

“Marketing Expenses” means the specific direct marketing, promotion and
advertising costs incurred directly on account of the Product, including
promotional materials, professional education, product-related public relations,
relationships with opinion leaders and professional societies, market research,
and other similar activities related to the Product. Such costs will include
both internal overhead costs (e.g., salaries, benefits, supplies and materials,
etc.) and costs of outside services and expenses (e.g., consultants, agency
fees, meeting costs, etc.), in all cases only to the extent directly applicable
to the Product. Notwithstanding anything to the contrary in the foregoing,
Marketing Expenses shall specifically exclude the cost of activities that
promote a party’s business as a whole without being specific to the Product
relating disease (e.g., corporate image advertising).

“Person” means and includes any individual, corporation, trust, estate,
partnership, limited liability company, joint venture company, association,
league, governmental bureau or agency, or any other entity regardless of the
type or nature thereof.

“Product Registrations” means existing and future marketing and regulatory
authorizations relating to the Product in the Territory including such
authorizations relating to any and all existing and future uses for the Product,
necessary for import, labeling, packaging, advertisement, marketing,
distribution and sale of the Product.

 

22



--------------------------------------------------------------------------------

“Product” means an orally disintegrating tablet formulation of the Active
Ingredient that is suitable for use in the Field.

“Specifications” shall mean the specifications for the Product that are included
in the User Manual for such Product.

“Sub-Distributor” means any Third Party or any Affiliate of Distributor that has
entered into a written agreement with Distributor for the distribution of
Product anywhere in the Territory.

“Third Party” means any Person other than Ampio, Distributor or their respective
Affiliates.

“Zertane” means Ampio’s trademark and/or trade dress for the Product.

Section 12.3 Descriptive Headings; Certain Interpretations. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not control or affect the meaning or construction of this
Agreement. Except where expressly stated otherwise in this Agreement, the
following rules of interpretation apply to this Agreement: (a) “or” is not
exclusive and “include,” “includes” and “including” are not limiting;
(b) “hereof,” “hereto,” “hereby,” “herein” and “hereunder” and words of similar
import when used in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement; (c) “date hereof” refers to the date
of this Agreement; (d) “extent” in the phrase “to the extent” means the degree
to which a subject or other thing extends, and such phrase does not mean simply
“if”; (e) definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms; (f) references to an agreement or
instrument mean such agreement or instrument as from time to time amended,
modified or supplemented, and all exhibits, appendices, schedules or other
attachments thereto; (g) references to a Person are also to its permitted
successors and assigns; (h) references to an “Article,” “Section,” “Clause,”
“Exhibit” or “Schedule” refer to an Article, Section or Clause of, or an Exhibit
or Schedule to, this Agreement; (i) words importing the masculine gender include
the feminine or neuter and, in each case, vice versa; (j) references to a Law
include any amendment or modification to such Law and any rules or regulations
issued thereunder, whether such amendment or modification is made, or issuance
of such rules or regulations occurs, before or after the date of this Agreement;
and (k) references to monetary amounts shall be denominated in United States
Dollars.

Section 12.4 Waivers. The waiver by either Party of a breach or default in any
of the provisions of this Agreement by the other Party shall not be construed as
a waiver of any succeeding breach of the same of either Party to exercise or
avail itself of any right, power or privilege that it has or may have hereunder
nor operates as a waiver of any breach or default by the other Party.

 

23



--------------------------------------------------------------------------------

Section 12.5 Entire Agreement and Amendments. This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior agreements between the Parties, whether written or
oral, relating to the same subject matter. No modification, amendment or
supplements to this Agreement shall be effective for any purpose unless in
writing, signed by each Party. Approvals or consents hereunder of a Party shall
also be in writing.

Section 12.6 Severability. In the event that any provision herein shall be
determined to be void or unenforceable in whole or in part for any reason
whatsoever, such unenforceability or invalidity shall not affect the
enforceability or validity of the remaining provisions or part thereof contained
in this Agreement and such void or unenforceable provisions shall be deemed to
be severable from any other provisions or part thereof herein contained. In the
event that any of the provisions herein contained are held to be unreasonable by
reason of the duration or type or scope of services covered by the said
provision then the said provision shall be given effect only to the extent as
may be enforceable or deemed enforceable by any court of competent jurisdiction.

Section 12.7 Assignments. Neither Party shall transfer or assign the Agreement
or delegate the performance of its obligations hereunder without the express
written consent of the other Party. Notwithstanding the foregoing, either Party
may assign this Agreement (a) to any of its Affiliates; or (b) to any Third
Party in connection with the sale or transfer, by merger, reorganization,
consolidation or otherwise, of all or substantially all of the Party’s business
or assets to which this Agreement relates. This Agreement and the provisions
hereof shall be binding upon and inure to the benefit of the Parties hereto and
their respective successors and permitted assigns.

Section 12.8 Force Majeure.

(a) Neither Party shall be liable to the other Party for any delay or omission
in the performance of any obligation hereunder, where the delay or omission is
due to any cause or conditions beyond the reasonable control of the Party
obligated to perform, including strike or other labor difficulties, acts of God,
acts of government, war (declared or undeclared), acts of terrorism, fire,
epidemic of disease, riots, civil commotion, embargoes, government requisition
or impoundment or other acts of any Governmental Authority or inability to
obtain supplies (“Force Majeure”). For clarification, failure to obtain or
maintain a Product Registration shall not be considered a Force Majeure event.
If Force Majeure prevents or delays the performance by a Party of any obligation
under this Agreement, then the Party claiming Force Majeure shall notify the
other Party thereof in writing within 15 days of the occurrence of such Force
Majeure.

(b) If the performance of this Agreement shall be prevented for a continuous
period exceeding six months from the date of notice given pursuant to
Section 12.8(a) due to an event of Force Majeure, the Party receiving notice of
an event of Force Majeure shall be entitled to terminate this Agreement by
giving written notice to the other. Distributor, if it is the Party receiving
notice of an event of Force Majeure (instead of exercising its rights in the
preceding sentence) may elect to extend the Term of this Agreement for one
additional year. As regards the supply of Product for the remainder of the Term,
absent termination by the Party receiving notice of an event of Force Majeure,
this Agreement shall continue in full force and effect in accordance with its
terms.

 

24



--------------------------------------------------------------------------------

Section 12.9 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties hereto and their permitted successors and assigns and
nothing herein express or implied shall give or be construed to give to any
Person, other than the Parties hereto and such successors and assigns, any legal
or equitable rights or remedies.

Section 12.10 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument. Delivery of an executed counterpart of this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Agreement.

Section 12.11 Further Assurance. Each Party undertakes, at the request and cost
and expense of the other Party, to sign all documents and to do all other acts,
which may be necessary to give full effect to this Agreement.

Section 12.12 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of New York, excluding its conflicts
of laws principles.

Section 12.13 Governing Language. The official text of this Agreement shall be
the English language, and any interpretation or construction of this Agreement
shall be based thereon. If this Agreement or any documents or notices relating
to it are translated into another language the English version shall be
controlling in the event of discrepancy between the two.

Section 12.14 Arbitration.

(a) The Parties recognize that disputes as to certain matters may from time to
time arise which relate to either Party’s rights or obligations hereunder. It is
the objective of the Parties to establish procedures to facilitate the
resolution of disputes arising under this Agreement in an expedient manner by
mutual cooperation. To accomplish this objective, the Parties agree to follow
the procedures set forth in this Section 12.14, if and when a dispute arises
under this Agreement.

(b) In the event of a dispute between the Parties, the Parties shall first
attempt in good faith to resolve such dispute by negotiation and consultation
between themselves. In the event that such dispute is not resolved on an
informal basis within 30 days either Party may commence arbitration as set forth
below.

(c) All disputes arising out of or in connection with this Agreement shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with the said Rules.
Such arbitration shall take place in New York, New York. The language of the
arbitration shall be English. The arbitration award so given shall be a final
and binding determination of the dispute and shall not include any damages
expressly prohibited by Section 8.5. Except in a proceeding to enforce the
results of the arbitration or as otherwise required by Law, neither Party nor
any arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of both Parties.

 

25



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing dispute resolution procedure, in the event of
an actual or threatened breach hereunder, the aggrieved Party may seek equitable
relief (including restraining orders, specific performance or other injunctive
relief) without submitting to such dispute resolution procedure if there is a
reasonable likelihood of the occurrence of irreparable harm during the period of
the dispute resolution procedure.

Section 12.15 Press Releases.

(a) Subject to Section 12.15(b), press releases or other similar public
communications by a Party relating to this Agreement shall be subject to a right
of reasonable prior review and approval by the other Party, which approval shall
not be unreasonably withheld or delayed, provided that such right of approval
shall not apply to communications required by applicable Law, disclosures of
information for which consent has previously been obtained, or information that
has been previously disclosed publicly, and provided, further, that any draft
press release or other public communication submitted to a Party for its
approval shall be deemed approved if such Party fails to notify the submitting
Party within 5 Business Days of receipt thereof as to whether or not it has been
approved.

(b) Distributor understands and agrees that Ampio may submit a copy of this
Agreement to the United States Securities and Exchange Commission.

 

26



--------------------------------------------------------------------------------

The Parties have caused this Agreement to be executed by their respective duly
authorized officers as of the date first above written.

 

AMPIO PHARMACEUTICALS, INC. By:

/s/ Michael Macaluso

Name: Michael Macaluso Title: Chief Executive Officer FBM INDUSTRIA
FARMACEUTICA, LTDA. By:

/s/ Moises Alves de Oliveira Neto

Name: Moises Alves de Oliveira Neto Title: Director FBM INDUSTRIA FARMACEUTICA,
LTDA. By:

/s/ Marcelo Reis Perillo

Name: Marcelo Reis Perillo Title: Director